Case: 12-15671   Date Filed: 06/06/2013   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-15671
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:11-cv-00344-WKW-SRW



NAOMI MCMILLIAN,
o.b.o. A.T.F.,
                                                           Plaintiff-Appellant,


                                  versus


COMMISSIONER OF SOCIAL SECURITY,
                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                              (June 6, 2013)



Before TJOFLAT, PRYOR, and EDMONDSON, Circuit Judges.
              Case: 12-15671     Date Filed: 06/06/2013    Page: 2 of 5


PER CURIAM:



      Naomi McMillian, on behalf of her minor child, A.T.F., appeals the district

court’s order affirming the denial by the Social Security Commissioner

(“Commissioner”) of supplemental security income (“SSI”) benefits. McMillian

argues that the Administrative Law Judge (“ALJ”) erred in determining that

A.T.F.’s impairments did not medically equal a listed impairment. Briefly stated,

she asserts that the ALJ failed to consider the combination of A.T.F.’s

impairments, gave insufficient weight to his medical history before March 2007,

and failed to consider A.T.F.’s use of corticosteroids to treat his asthma.

      We review the Commissioner’s final decision “to determine if it is supported

by substantial evidence and based on proper legal standards.” Lewis v. Callahan,

125 F.3d 1436, 1439 (11th Cir. 1997). “Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Id. at 1440. “Even if the evidence

preponderates against the [Commissioner]’s factual findings, we must affirm if the

decision reached is supported by substantial evidence.” Martin v. Sullivan, 894

F.2d 1520, 1529 (11th Cir. 1990).

      An individual under the age of 18 is considered to be disabled if he or she

“has a medically determinable physical or mental impairment, which results in


                                          2
              Case: 12-15671     Date Filed: 06/06/2013   Page: 3 of 5


marked and severe functional limitations, and which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 1382c(a)(3)(C)(i). “Federal regulations set

forth the process by which the SSA determines if a child is disabled and thereby

eligible for disability benefits.” Shinn ex rel. Shinn v. Comm’r of Soc. Sec., 391

F.3d 1276, 1278 (11th Cir. 2004). At the first step of this process, the ALJ must

determine whether the child is doing “substantial gainful activity.” Id. If not, the

ALJ must determine whether the child has a medically determinable impairment or

combination of impairments that is severe. Id. If the child has a severe

impairment, the ALJ then determines whether the impairment “causes marked and

severe functional limitations for the child.” Id. (quotation omitted). “A child’s

impairment is recognized as causing marked and severe functional limitations if

those limitations meet, medically equal, or functionally equal” a listed impairment

at 20 C.F.R. Part 404, Subpart P, Appendix 1. Id. at 1279 (quotation and

alterations omitted).

      “To ‘meet’ a Listing, a claimant must have a diagnosis included in the

Listings and must provide medical reports documenting that the conditions meet

the specific criteria of the Listings and the duration requirement.” Wilson v.

Barnhart, 284 F.3d 1219, 1224 (11th Cir. 2002). To “equal” a Listing, the medical

findings must be “at least equal in severity and duration” to the listed findings. See


                                          3
               Case: 12-15671     Date Filed: 06/06/2013    Page: 4 of 5


20 C.F.R. § 404.1526(a). Where a claimant has alleged several impairments, the

ALJ is required to consider the impairments in combination and to determine

whether the combined impairments are medically equivalent to a listed

impairment. See Jones v. Dept. of Health and Human Services, 941 F.2d 1529,

1533 (11th Cir. 1991).

      To meet Listing 103.03(C)(2), for asthma, the claimant must suffer from

“[p]ersistent low-grade wheezing between acute attacks or absence of extended

symptom-free periods requiring daytime and nocturnal use of sympathomimetic

bronchodilators with . . . [s]hort courses of corticosteroids that average more than 5

days per month for at least 3 months during a 12-month period.” 20 C.F.R. Pt.

404, Subpt. P, App. 1 § 103.03(C)(2).

      Substantial evidence supported the ALJ’s determination that A.T.F.’s

impairments did not medically equal a Listing. The ALJ sufficiently explained his

decision, stating that he considered A.T.F.’s impairments singularly and in

combination, and compared them to the Listing requirements. The record does not

show that the ALJ failed to consider A.T.F.’s impairments (including his recurrent

ear problems) in combination, that A.T.F.’s medical history prior to March 2007

was entitled to greater weight than it received, or that -- especially given the

exhibits reflecting administration of corticosteroids and the ALJ’s discussion of

A.T.F.’s history of treatment for upper respiratory problems -- the ALJ failed to


                                           4
              Case: 12-15671    Date Filed: 06/06/2013   Page: 5 of 5


consider A.T.F.’s use of corticosteroids. For background, see Wilson v. Barnhart,

284 F.3d 1219 (11th Cir. 2002); Hutchison v. Bowen, 787 F.2d 1461 (11th Cir.

1986).

      AFFIRMED.




                                        5